                 Case 1:19-cr-00437-AKH Document 65 Filed 06/14/20 Page 1 of 1




                                                                         June 14, 2020

     VIA ECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                      Re:    United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Your Honor:

             I am one of the lawyers representing defendant Marc Lawrence in this case. I write to
     respectfully request that the Court approve Mr. Lawrence’s travel to Brutus, Michigan on June 24th
     so he may visit his brother who was recently diagnosed with cancer. He also requests approval to
     travel from Brutus, Michigan to Eugene, Oregon on June 30th to visit his girlfriend’s daughter,
     returning to Clearwater, Florida on July 9th.

             As part of the conditions of release that the Court set for Mr. Lawrence on June 26, 2019,
     his travel was restricted to the State of Florida and the Southern and Eastern Districts of New York.
     (Docket No. 8). Mr. Lawrence seeks to travel from Clearwater, Florida to Brutus, Michigan by car
     from June 24th to June 25th. He would then stay with his brother from June 25th through June 30th.
     On June 30th, Mr. Lawrence seeks to travel by plane, departing from Detroit, Michigan and arriving
     in Portland, Oregon that evening. He would then rent a car to drive to Eugene. On July 7th, Mr.
     Lawrence seeks to travel by plane from Portland, Oregon and depart back to Detroit, Michigan.
     From July 8th to July 9th, Mr. Lawrence seeks to drive by car from Detroit, Michigan back to
     Clearwater, Florida.

          Neither the government (AUSAs Jilan Kamal and Sagar Ravi) nor Pretrial Services
     (USPSO Anthony Zarate) objects to this request.


                                                                       Sincerely,


                                                                       /s/_________________
                                                                       Michelle Fox

     cc:       AUSA Jilan Kamal, Esq. (by ECF)
               AUSA Sagar Ravi, Esq. (by ECF)


MICHELLE FOX    MFOX@HS-LAW.COM        |       DIRECT (646) 259 - 3169



HS-LAW.COM     MAIN (212) 397 - 3370       |    FAX (202) 202 - 6206   |   40 WALL STREET, 53RD FLOOR, NEW YORK, NY 10005
